Exhibit 10.1

 


PACKAGING CORPORATION OF AMERICA

1999 Long-Term Equity Incentive Plan

 

 


FORM OF STOCK OPTION AGREEMENT

(Non-Qualified Stock Option)

 

By this agreement, Packaging Corporation of America grants to [NAME] an option
to purchase shares of the Company’s common stock, $.01 par value, subject to the
terms and conditions set forth below, in the attached Plan Prospectus, and in
the PCA 1999 Long-Term Equity Incentive Plan, as may from time to time be
amended and/or restated, all of which are an integral part of this Agreement. A
copy of the 1999 Long-Term Equity Incentive Plan may be obtained from the
Company upon request.

 

Grant Date

Expiration Date

Number of Options Granted


OPTION EXERCISE PRICE


 

This Option shall vest and become exercisable in installments on the dates
specified below:

 

 

 

Vesting

 

Number of Options

 

Cumulative

 

Years After Grant Date

 

Percentage

 

Exercisable

 

No. of Options

 

 

 

 

 

 

 

 

 

Less than one year

 

0

%

 

 

 

 

At least 1, but less than 2 years

 

33

%

 

 

 

 

At least 2, but less than 3 years

 

66

%

 

 

 

 

At least 3 years

 

100

%

 

 

 

 

 

Please indicate your acceptance of this Agreement by signing in the space
provided below and returning this page to Halane Young, Director of Compensation
and HRIS, located in Lake Forest. A timely return of this document within thirty
days is appreciated.

 

 

Packaging Corporation of America

 

 

 

By:

Accepted and Agreed:

 

 

 

 

Paul T. Stecko

 

 

Chairman of the Board and CEO

 

Date

 

 

 

 

--------------------------------------------------------------------------------